Title: Thomas Jefferson to Hugh Holmes, 4 March 1819
From: Jefferson, Thomas
To: Holmes, Hugh


          
            Dear Sir
            Monticello Mar. 4. 19.
          
          I have lately seen at Colo Lindsay’s one of the corn-shelling machines which you recommended to me, and I am so well satisfied with it that I must avail myself of your kind offer for their procurement. I must ask the favor of you to order two for me, & one for my friend General Cocke; and to avoid the risks of the mail in sending cash, I inclose an order on Richmond for 45. Dollars which will be paid at sight by mr Gibson, he being the depository of my funds there. I presume there is sufficient intercourse between Winchester & Richmond to make such a draught negociable at the former place. I understand the machines cost 30.D. and send half the price only in advance, be in order that the reciept of the other half may be a stimulus to the maker to forward the machines, when I will without delay transmit the other half. let General Cocke’s be packed separately, and addressed to me, and come with mine. whether by the way of Richmond or of Staunton I leave to yourself. if by the latter I must pray it to be sent to the care of my friend Stuart, with a note to forward it to Charlottesville to mr James Leitch who will pay the transportation from Staunton. that to Staunton I must request the maker to pay and put it into the bill he will forward me by mail as soon as he sends off the machines: ever and affectionately yours
          Th: Jefferson
        